Appeal from an order of the Supreme Court, Steuben County (Kenneth R. Fisher, J.), entered April 19, 2011 in a breach of contract action. The order, among other things, granted the cross motion of plaintiff Richard Katchuk for partial summary judgment.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Smith, J.E, Garni, Bindley and Sconiers, JJ.